ICJ_076_ELSI_GBR_ITA_1987-11-17_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
ELETTRONICA SICULA S.p.A. (ELSI)

(UNITED STATES OF AMERICA y. ITALY)

ORDER OF 17 NOVEMBER 1987

1987

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DE L'ELETTRONICA SICULA S.p.A. (ELSI)

(ETATS-UNIS D’AMERIQUE c. ITALIE)

ORDONNANCE DU 17 NOVEMBRE 1987
Official citation :

Elettronica Sicula S.p.A. (ELSI), Order of 17 November 1987,
CJ. Reports 1987, p. 185.

Mode officiel de citation :

Elettronica Sicula S.p.A. (ELSI), ordonnance du 17 novembre 1987,
C.LJ. Recueil 1987, p. 185.

 

Sales number 5 3 8
N° de vente :

 

 

 
185

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1987 1987
17 novembre
Rôle général
17 novembre 1987 n° 76
AFFAIRE

DE L’ELETTRONICA SICULA S.p.A. (ELSI)

(ÉTATS-UNIS D’AMERIQUE c. ITALIE)

ORDONNANCE

Présents: M. NAGENDRA SINGH, Président, MM. ODA, AGO, SCHWEBEL,
sir Robert JENNINGS, juges; M. VALENCIA-OSPINA, Greffier.

La Chambre de la Cour internationale de Justice constituée pour
connaître de l’affaire susmentionnée,

Ainsi composée,

Après délibéré,

Vu Particle 48 du Statut de la Cour et les articles 31, 44 et 92 de son
Règlement, .

Rend l'ordonnance suivante:

Vu l’ordonnance rendue par la Cour le 2 mars 1987, par laquelle elle a
notamment fixé les dates d’expiration de délais pour le dépôt d’un mé-
moire et d’un contre-mémoire;

Vu le mémoire et le contre-mémoire dûment déposés par les Parties
dans ces délais, ainsi que l’accord entre elles, exprimé dans des lettres
adressées au Greffier le 16 novembre 1987 qui faisaient référence à l’ar-
ticle 79, paragraphe 8, du Règlement de la Cour, accord aux termes du-
quel une exception à la recevabilité de la requête, soulevée par l’Italie
dans ledit contre-mémoire, devrait être «tranchée lors de l’examen au
fond»;
ELETTRONICA SICULA (ORDONNANCE 17 XI 87) 186

Considérant qu’au cours d’une réunion tenue le 16 novembre 1987
l'agent adjoint des Etats-Unis et l’agent de l'Italie ont informé le président
de la Chambre que leurs gouvernements respectifs s’étaient accordés sur
la nécessité de présenter une réplique et une duplique en l’affaire, et ont
fait connaître au président leurs vues sur les délais qu’il y aurait lieu de
fixer à cet effet; .

Considérant qu’en l’espèce la présentation d’autres pièces de procé-
dure par les Parties est jugée nécessaire;

LA CHAMBRE

Autorise la présentation d’une réplique et d’une duplique;

Fixe au 18 mars 1988 la date d'expiration du délai pour le dépôt d’une
réplique par les Etats-Unis d’ Amérique et au 18 juillet 1988 la date d’expi-
ration du délai pour le dépôt d’une duplique par la République italienne;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le dix-sept novembre mil neuf cent quatre-vingt-sept, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement des Etats-Unis
d'Amérique et au Gouvernement de la République italienne.

Le Président,
(Signé) NAGENDRA SINGH.
Le Greffier,

(Signé) Eduardo VALENCIA-OSPINA.
